              Case 1:17-cv-08223-PKC Document 61 Filed 11/13/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------   X
SECURITIES AND EXCHANGE                                               :
COMMISSION,                                                           :
                                                                      :
                                    Plaintiff,                        :   No. 17-cv-8223 (PKC)
                                                                      :
                                                                      :   DECLARATION OF
                  -v-                                                 :   GREGORY W. KEHOE
                                                                      :
                                                                      :
MOHAMMED ALI RASHID,                                                  :
                                                                      :
                                    Defendant.                        :
-------------------------------------------------------------------   X

         I, GREGORY W. KEHOE, hereby declare under penalty of perjury, pursuant to 28

U.S.C. § 1746, that the following is true and correct to the best of my knowledge, information

and belief:

         1.       I am a shareholder in Greenberg Traurig, LLP, counsel to Defendant Mohammed

Ali Rashid. I am a member in good standing of the bars of New York, Florida, and the District

of Columbia, as well as the Southern District of New York and other federal courts. I am

making this declaration in support of Mr. Rashid’s letter opposing the SEC’s request for an order

overruling objections asserted by me as a basis to instruct Glen McGorty, Esq. to decline to

answer questions during his deposition an October 30, 2018.

         2.       Attached hereto as Exhibit 1 is a true and correct copy of McGorty Dep. Ex. 1A, a

copy of Crowell’s engagement letter with Mr. Rashid and accompanying redacted timesheets.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                                               ___/s/ Gregory W. Kehoe___
                                                               Executed November 13, 2018
